Citation Nr: 1640835	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a March 2012 statement, the Veteran indicated that he no longer wished to be represented by Disabled American Veterans, and that he desired to represent himself in his appeal before the Board.  In March 2012, the Disabled American Veterans advised VA that it was withdrawing as the Veteran's representative.  In May 2012, the Board granted the motion pursuant to 38 C.F.R. § 20.608.  However, subsequent to this, in May 2014, the Veteran completed a new VA Form 21-22 once again designating the Disabled American Veterans as his representative.

This matter was previously before the Board, and, in July 2012, the Board remanded the matter for further development.  Further development in compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to a period of service and did not manifest within one year of separation from service.

2.  The Veteran's tinnitus is not related to a period of service and did not manifest within one year of separation from service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination, and then subsequently an expert medical opinion was obtained.  Of note, the Veteran and his representative have objected to the adequacy of the VA examination.  The Board notes that the observations and measurements memorialized in the VA examination are adequate for rating purposes; as the Veteran has not, nor has any evidence of record, called into question the medical qualifications of the examiner or the accuracy of the measurements involved in the examination.  The Board did find the examination report lacking in that it did not address issues raised by the medical literature contained within the record.  The Board cured this discrepancy by obtaining a medical opinion addressing the issues raised by the medical literature of record; specifically whether the Veteran's hearing problems could be the delayed result of his military noise exposure.  

The Board notes that the Veteran and his representative have objected to the adequacy of the medical opinion as well; alleging that the examiner providing the opinion failed to take into consideration the Veteran's military noise exposure as a Voice Intercept Processing Specialist (VIPS), failed to adequately explain the conclusion regarding service connection for hearing loss, and failed to come to any conclusion regarding service connection for tinnitus.  The medical opinion is discussed in greater detail below.  Nevertheless, the opinion clearly notes the Veteran's history of military noise exposure including his experience as a VIPS in the first sentence of the opinion.  The examiner after taking into consideration the available medical evidence for delayed onset hearing loss found that other factors such as aging and comorbid health issues were more likely the cause of the Veteran's hearing loss.  Finally, the examiner clearly opines that the cause of the Veteran's tinnitus was related to other factors, including aging, rather than the Veteran's brief time in-service.  As such, the Board finds that the Veteran's, and his representative's, objections to the medical opinion of record are demonstrably false, and that the opinion is adequate for rating purposes.

This matter was previously remanded in order to obtain additional treatment records, obtain additional personnel records and provide an additional VA examination.  Additional treatment records and personnel records has been associated with the claims file, and an additional examination, as well as a medical opinion, has been provided.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the Board's remand instructions.
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss and Tinnitus

At issue is whether the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  The weight of the evidence indicates that the Veteran's bilateral hearing loss and tinnitus are not related to a period of service and did not manifest within one year of separation of service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he contends that, from 1962 to 1964, he served as a Voice Intercept Processing Specialist (VIPS) in Berlin, and that his hearing loss and tinnitus were incurred as a result of constant exposure to hazardous noise such as: major static, buzzing, crackling, and other electronic interference.  He additionally contends that his hearing loss and tinnitus were caused by exposure to small arms fire without hearing protection.

VA treatment records from October 2006 to present indicate that the Veteran used hearing aids for hearing loss.

The Veteran's service treatment records are devoid of any evidence of treatment for, or complaints of, hearing loss or tinnitus.  His service separation examination indicated that his hearing was evaluated as normal.  In a medical history provided contemporaneously with the Veteran's  service separation examination, the Veteran denied having or ever having had ear trouble.  The Veteran's pure tone thresholds were measured at the April 1965 separation physical as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-5
LEFT
-10
-5
-10
-10
-10

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  When this is done, the Veteran's effective decibel loss for ISO-ANSI was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
0
0
-5

No hearing testing is available for decades thereafter.

The Veteran underwent a private audiogram in January 1995, and the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
45
60
LEFT
15
25
30
25
55

The Veteran underwent another private audiogram in January 1998, and the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
25
65
20
LEFT
20
25
30
45
25

The Veteran underwent another private audiogram in February 1999.  The Veteran's speech discrimination score was 92 percent in the right ear and 88 percent in the left ear, but it is unclear what kind of testing was used.  The results of the audiological evaluation are in graphical form, but are clear and the Board may review them.  Kelly v. Brown, 7 Vet. App. 471 (1995).  



The Veteran's pure tone thresholds were measured as follows in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
55
70
LEFT
25
35
45
50
55

A February 1999 VA treatment report indicates the Veteran denied having a history of ear problems, reported occasional tinnitus, and reported positive noise exposure from several occupations.  The Veteran also brought the results of two hearing screening s that he underwent in 1995 and 1998 respectively; the results of which indicated high frequency hearing loss.  The Veteran was diagnosed with mild to moderate hearing loss.

A March 1999 VA treatment report indicates that the Veteran reported noise exposure in-service, while working as a truck driver, while working in a city jail.  The Veteran claimed that he had begun to experience gradual hearing loss over the previous 30 years (since 1969).  The Veteran also indicated that he experienced tinnitus rarely.  The health provider determined that the Veteran was a good candidate for hearing aids.

The Veteran underwent another private audiogram in July 2001.  The graphical representation; see Kelly; of the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
60
60
LEFT
25
40
55
60
60

The Veteran was evaluated for hearing aids in October 2002.  The Veteran's speech discrimination score was 80 percent in the right ear and 76 percent in the left ear, but it is unclear what kind of testing was used.  
The graphical representation; see Kelly; of the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
75
LEFT
30
40
60
60
60

The Veteran underwent another private audiogram in September 2005.  The Veteran's speech discrimination score was 88 percent in the right ear and 92 percent in the left ear, but it is unclear what kind of testing was used.  The graphical representation; see Kelly; of the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
75
75
LEFT
35
45
60
65
65

In an October 2006 VA treatment record, the Veteran reported noise exposure in-service and denied any occupational noise exposure.  The Veteran also claimed that he experienced tinnitus in both ears for over five years (prior to October 2001).

The Veteran underwent a VA audiogram in October 2006.  Hearing aids were ordered for the Veteran.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
70
75
LEFT
25
40
50
N/A
60

An August 2009 audiology note indicates that the Veteran was wearing hearing aids originally issued in 2006.  The audiology note references an audiogram not contained within the record.  Nevertheless, it indicated mild to moderately severe sensorineural hearing loss in the left ear and hearing sensitivity decreased slightly bilaterally.  The Veteran's speech recognition scores were excellent in right ear and good in the left ear.

In a September 2009 statement, the Veteran claimed that his tinnitus was an increasing problem and a constant distraction while he was in the military, and, in the 1970s and 1980s, his tinnitus was severe enough to interfere with his daily life and his sleep patterns.

The Veteran submitted a written statement in August 2012.  The Veteran indicated that the noise exposure that he incurred after service consisted of noise from a CB radio under the seat of his truck as well as working in a city jail, but that it was not comparable to the amount of noise exposure he incurred in-service as a VIPS.  The Veteran further indicated that his ears would ring after finishing a shift while he was working as a VIPS, but that the ringing would go away after a period of sleep.  The Veteran also reported that when he first noticed tinnitus (approximately October 2001) he did not know what it was, and that, after researching it, he treated it with meditation and self-hypnosis. 

The Veteran was provided a VA examination in March 2013.  The Veteran reported military noise exposure as a VIPS and as a result of fire arms.  The Veteran indicated occupational noise exposure while working in a machine shop for four to five months in 1969, as a pick-up truck driver for small deliveries, and as a nurse working in a city jail.  The Veteran claimed that he had been experiencing tinnitus for years.  When asked what the functional impact of his hearing loss was, the Veteran indicated that he had to wear hearing aids.  When asked what the functional impact of his tinnitus was, the Veteran indicated that he experiences louder tinnitus when going to bed with tension, and that he manages his tinnitus by breathing deeply.  The Veteran's speech discrimination scores were 68 percent in the right ear and in 88 percent in the left ear.  



The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
75
85
LEFT
50
65
65
65
0

The Veteran was diagnosed with sensorineural hearing loss and tinnitus in both ears.  The examiner, citing to a 2005 study by the Institute of Medicine entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus Consensus Statement on Noise and Hearing Loss, opined that the Veteran's hearing loss was not related to a period of service, because his hearing loss began in 1999 over 30 years after his military service.  The examiner was unable to opine on whether or not the Veteran's tinnitus was related to a period of service without resorting to speculation.

The Veteran has submitted multiple pieces of medical and other literature to support his claim of delayed onset hearing loss: The Noise in Your Ears: Facts About Tinnitus by the National Institute on Deafness and Other Communication Disorders; Delayed Hearing Loss from Morse Code Transcription by Kyle Dennis; Noise-induced Hearing Loss Among U.S. Air Force Cryptolinguists by Ritter and Perkins; Letters & Bytes, "Report Says Too Much Eavesdropping Damaged Spies Hearing;" Noise and Military Service: Implications for hearing Loss and Tinnitus by Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to Present; Associated Press, "Experts: Headphones Worsen Hearing Loss" by Martha Irvine.  Additionally, the Veteran also quoted excerpts from Shouting Won't Help: Why I - and 50 Million Other Americans - Can't Hear You by Katherine Bouton a book that calls into question the results of the 2005 Institute of Medicine study.

The Veteran was provided a VA medical opinion in June 2016.  The opinion indicates that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to a period of service.  The VA examiner providing the opinion noted that - although experiments in mice show some evidence of the Veteran's theory of delayed onset hearing loss and tinnitus - no studies on humans yet substantiate his theory.  The VA examiner also noted that the Veteran manifested other contributing factors including: age, incidental noise exposure over the course of his life, hyperlipidemia, and microvascular compromise.  Ultimately, the examiner concluded that his relatively brief period of time in-service did not play as large of a roll in his hearing loss and tinnitus as the other variables.

The Board concedes that the Veteran currently has bilateral hearing loss and tinnitus.  Furthermore, the Board concedes in-service noise exposure to include as a result of his service as a VIPS, and that he would regularly experience temporary ringing in his ears after his shifts.  Nevertheless, the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's in-service incurrence and a current diagnosis.  

Upon separation of service, the Veteran's ears were evaluated as normal, and he denied having or ever having had hearing trouble.  The Board affords the Veteran's separation examination and his contemporaneous medical history great weight.  In weighing the Veteran's subsequent statements regarding his history of hearing loss years after the fact, the Board finds that the Veteran's hearing problems and ringing of the ears resolved by separation of service.  

Regarding the Veteran's claims that his hearing gradually got worse during the 1970s and 1980s, the Board notes that it was root its findings in the established medical facts of record in establishing the date of hearing loss.  The earliest audiogram indicating that the Veteran met VA's criteria was in January 1995.  The earliest medical record in which the Veteran claimed to experience tinnitus was in February 1999.  The Board notes that the Veteran has submitted evidence of delayed onset hearing loss and tinnitus.  The Board ultimately finds this evidence inconclusive, because - although it certainly makes the general phenomenon of delayed onset hearing loss and tinnitus seem at least plausible -  the Veteran has not submitted sufficient direct medical evidence demonstrating that his particular condition was an example of a delayed onset.  Therefore, the medical literature that the Veteran has submitted is at the most circumstantial and, by itself, insufficient as a basis for service connection.  Furthermore, the Veteran has been provided VA examinations and a medical opinion; none of which indicated that it was at least as likely as not that his hearing loss and tinnitus were related to a period of service.  Finally, the record does not contain a positive medical opinion opining on a relation between the Veteran's hearing loss and tinnitus and a period of service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's hearing loss and tinnitus and the Veteran's period of active service, of which there is also no record of a diagnosis of either hearing loss or tinnitus within one year of separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss and tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


